Celebrada la vista de la moción para desestimar y apareciendo de la certificación acompañada que la apelación se estableció ocho días después de vencido el término y que por otra parte los apelantes han dejado de consignar en la Secretaría de la Corte Sentenciadora fianza a satisfacción del Tribunal para responder al demandante de daños y perjuicios y de las costas del recurso; vistas las secciones 11 y 12 de la Ley de Desahucio aprobada en marzo 9 de 1905, se *988desestima la apelación establecida en este caso contra la sentencia dictada por la Corte de Distrito de Humacao en septiembre 15, 1934.